UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4487


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DIONNE JAY LEWIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cr-00090-IMK-JSK-1)


Submitted:    May 21, 2009                  Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L.   Richard   Walker,   Assistant   Federal   Public   Defender,
Clarksburg, West Virginia, for Appellant.      Sharon L. Potter,
United States Attorney, Zelda E. Wesley, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dionne     Lewis     was    convicted        on   a    straight-up       guilty

plea of possession with intent to distribute crack cocaine, in

violation    of    18     U.S.C.       § 841(a)(1)        (2006)    (Count     One),    and

distribution       of     crack    cocaine,          in   violation     of     18    U.S.C.

§ 841(b)(1)(C)       (2006)       (Counts      Two    and    Three).      The       district

court    sentenced      Lewis     to    sixty-eight         months’    imprisonment      on

each    count,    to    be    served         concurrently,     and     three    years     of

supervised release on each count, to be served concurrently.

Lewis appeals, claiming his sentence is unreasonable because it

was based upon facts found at sentencing that were not admitted

by Lewis and not found by a jury beyond a reasonable doubt,

which increased his sentence in violation of the Sixth Amendment

and Apprendi v. New Jersey, 530 U.S. 466 (2000).                          Specifically,

he     asserts    error      in   the    district         court’s     determination      of

relevant drug conduct of between thirty-five and fifty grams of

crack cocaine.         We affirm.

             Lewis’ claim is foreclosed by United States v. Booker,

543 U.S. 220 (2005), and its progeny.                          After Booker, courts

still must calculate the applicable guideline range after making

the    appropriate      findings        of    fact    and    consider    the    range     in

conjunction with other relevant factors under the guidelines and

§ 3553(a).        See Gall v. United States, 128 S. Ct. 586, 596

(2007).     We will review a sentence for reasonableness under an

                                               2
abuse-of-discretion standard regardless of whether the sentence

imposed is inside or outside of the guidelines range.                       Id. at

591; United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

Under an advisory guidelines scheme, a district court does not

violate the Sixth Amendment by making factual findings as to

sentencing factors by a preponderance of the evidence as long as

the   fact-finding       does     not    enhance     the   sentence    beyond     the

maximum term specified in the substantive statute.                      See United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005) (holding that

“Booker does not in the end move any decision from judge to

jury, or change the burden of persuasion”) (internal quotation

marks omitted).       District courts are authorized and required to

make factual determinations relative to sentencing.                    See Rita v.

United States, 127 S. Ct. 2456, 2465-66 (2007) (noting that the

Supreme   Court’s     “Sixth      Amendment        cases   do   not   automatically

forbid a sentencing court to take account of factual matters not

determined    by     a     jury    and       to    increase     the   sentence    in

consequence.”).

            Here,    the     district        court    properly    calculated      the

applicable Guidelines range, taking into consideration the facts

set forth in the Presentence Investigation Report, as well the

testimony    and    credibility         of   six   witnesses    who   testified    at

sentencing, in its determination that Lewis was responsible for



                                             3
between thirty-five and fifty grams of crack cocaine. *                         After

calculating    an   advisory   guideline         range,    the      district    court

fully considered the factors set forth in 18 U.S.C. § 3553(a)

(2006), as required by law, and sentenced Lewis to a within

guidelines    sentence,   which      is       entitled    to   a    presumption     of

reasonableness on appeal.         United States v. Go, 517 F.3d 216,

218 (4th Cir. 2008); Rita, 127 S. Ct. at 2465.                     We find no error

in the district court’s determination of Lewis’ sentence and

find no merit to Lewis’ Sixth Amendment argument.

             Accordingly, we deny Lewis' motion to file a pro se

brief, and affirm Lewis’ conviction and sentence.                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials          before     the    court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




     *
       We will not review the district court’s determinations as
to the credibility of witnesses. See United States v. Locklear,
829 F.2d 1314, 1317 (4th Cir. 1987).



                                          4